Exhibit21.1 SUBSIDIARIES OF THE REGISTRANT State or other jurisdiction of Name incorporation or organization Ply Gem Industries, Inc. Delaware Alenco Building Products Management, L.L.C. Delaware Alenco Extrusion GA, L.L.C. Delaware Alenco Extrusion Management, L.L.C. Delaware Alenco Holding Corporation Delaware Alenco Interests, L.L.C. Delaware Alenco Trans, Inc. Delaware Alenco Window GA, L.L.C. Delaware Aluminum Scrap Recycle, LL.C Delaware AWC Arizona, Inc. Delaware AWC Holding Company Delaware Foundation Labs by Ply Gem, LLC Delaware Glazing Industries Management, L.L.C. Delaware Great Lakes Window, Inc. Ohio Kroy Building Products, Inc. Delaware Mastic Home Exteriors, Inc. Ohio MW Manufacturers Inc. Delaware MWMHolding, Inc. Delaware Napco, Inc. Delaware New Alenco Extrusion, Ltd. Texas New Alenco Window, Ltd. Texas New Glazing Industries, Ltd. Texas Ply Gem Canada, Inc. Alberta, Canada Ply Gem Pacific Windows Corporation Delaware Variform, Inc. Missouri
